Name: Commission Regulation (EEC) No 2549/90 of 31 August 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 90 Official Journal of the European Communities No L 237/ 107 COMMISSION REGULATION (EEC) No 2549/90 of 31 August 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 30 August 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (10), as last amended by Regulation (EEC) No 1740/78 (u), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 2205/90 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION :Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2475/90 Q ; Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 2475/90 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. I. (2) OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 166, 25. 6, 1976, p. 1 . This Regulation shall enter into force on 1 September 1990 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . (Ã  OJ No L 164, 24. 6 . 1985, p. 1 . ( «) OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 234, 29 . 8 . 1990, p. 5. {*) OJ No L 182, 3 . 7. 1987, p . 49 . ( ») OJ No L 281 , 1 . 11 . 1975, p. 65. (10) OJ No L 168 , 25. 6. 1974, p. 7. (") OJ No L 202, 26. 7. 1978, p. 8 . No L 237/108 Official Journal of the European Communities 1 . 9 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 31 August 1990 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1102 20 10 77,46 258,77 264,81 1102 20 90 43,49 146,64 149,66 1102 30 00 3,02 204,43 207,45 1102 90 30 63,06 225,52 231,56 1102 90 90 60,80 155,42 158,44 1103 12 00 63,06 225,52 231,56 1103 13 11 77,46 258,77 264,81 1103 13 19 77,46 258,77 264,81 1103 13 90 43,49 146,64 149,66 1103 14 00 3,02 204,43 207,45 1103 19 10 93,90 264,19 270,23 1103 19 90 60,80 155,42 158,44 1 103 21 00 53,43 282,29 288,33 1103 29 10 93,90 264,19 270,23 1103 29 30 63,06 225,52 231,56 1103 29 40 77,46 258,77 264,81 1103 29 50 3,02 204,43 207,45 1103 29 90 60,80 155,42 158,44 110412 10 35,33 127,80 130,82 1104 12 90 69,40 250,58 256,62 1104 19 10 1 53,43 282,29 288,33 1104 19 30 93,90 264,19 270,23 1104 19 50 77,46 258,77 264,81 1104 19 91 6,04 347,15 353,19 1104 19 99 108,01 274,27 280,31 1104 22 10 10 (4) 35,33 127,80 130,82 1104 22 10 90 (*) 60,04 225,52 228,54 1104 22 30 60,04 225,52 228,54 1104 22 50 53,71 200,46 203,48 1104 22 90 35,33 127,80 130,82 1104 23 10 66,51 230,02 233,04 1104 23 30 66,51 230,02 233,04 1104 23 90 43,49 146,64 149,66 1104 29 11 38,04 208,58 211,60 1104 29 15 67,94 195,20 198,22 1104 29 19 93,66 243,79 246,81 1104 29 31 45,15 250,93 253,95 1 . 9 . 90 Official Journal of the European Communities No L 237/109 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 29 35 81,12 234,83 237,85 1104 29 39 93,66 243,79 246,81 1104 29 91 29,88 159,97 162,99 1104 29 95 52,81 149,71 152,73 1104 29 99 60,80 155,42 158,44 1104 30 10 25,79 117,62 123,66 1104 30 90 35,80 107,82 1 13,86 1106 20 91 84,43 227,82 0 252,00 1106 20 99 84,43 227,82 f) ' 252,00 1107 10 11 57,75 279,16 290,04 1107 10 19 45,90 208,58 219,46 1108 11 00 78,48 345,03 365,58 1108 12 00 84,43 231,45 252,00 1108 13 00 84,43 231,45 252,00 ( «) 1108 14 00 84,43 115,72 252,00 1108 19 10 30,83 293,15 323,98 1108 19 90 84,43 11 5,72 (3) 252,00 1109 00 00 286,66 627,32 808,66 1702 30 51 180,05 301,90 398,62 1702 30 59 130,37 231,45 297,94 1702 30 91 180,05 301,90 398,62 1702 30 99 130,37 231,45 297,94 1702 40 90 130,37 231,45 297,94 1702 90 50 130,37 231,45 297,94 1702 90 75 184,02 316,27 412,99 1702 90 79 127,20 219,95 286,44 2106 90 55 130,37 231,45 297,94 2302 10 10 21,27 61,37 67,37 2302 10 90 38,72 131,50 137,50 2302 20 10 21,27 61,37 67,37 ^ 2302 20 90 38,72 131,50 137,50 2302 30 10 21,27 61,37 67,37 2302 30 90 38,72 131,50 137,50 2302 40 10 21,27 61,37 67,37 2302 40 90 38,72 131,50 137,50 2303 10 11 260,70 287,52 468,86 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. 0 Taric code : CN code 110422 10, other than 'clipped oats'; (*) Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed amount of 5 000 tons.